Citation Nr: 0710102	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana. The RO denied the veteran's request to reopen the 
claim for service connection for MS.

When the case was before the Board in April 2005, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim.  The claim of service 
connection for MS was remanded for additional development of 
the record.


FINDING OF FACT

MS was not manifest in service or within seven years of 
discharge from service, and is unrelated to the veteran's 
service.


CONCLUSION OF LAW

MS was not incurred in or aggravated during service and may 
not presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim to reopen was 
received in July 2002, after the enactment of the VCAA.  An 
August 2002 letter described the evidence necessary to 
establish service connection.  The veteran was invited to 
submit evidence supportive of his claim.  He was also 
informed that VA would assist him in obtaining sufficiently 
identified evidence.  

The Board reopened the claim on appeal and remanded for 
additional development.

A letter dated in August 2005 informed the veteran that 
treatment records had been requested.  The evidence and 
information necessary to substantiate the veteran's claim for 
service connection was discussed.  The evidence already of 
record was listed.  The veteran was told how VA wound assist 
him in obtaining evidence supportive of his claim.  

In March 2006 the veteran was informed of the development 
actions taken.  An additional March 2006 letter told the 
veteran how VA establishes evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran, in a March 2004 statement, 
indicated that he had no additional evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Analysis

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131.  If MS is manifest to 
a compensable degree within seven years after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran maintains that he sought treatment for leg cramps 
during service.  He urges that it is reasonable to assume 
that MS was manifesting itself to a compensable degree 
because no other reason was found for the problems.  

Review of the veteran's service medical records is silent for 
any complaint or abnormal finding relating to leg cramps.  On 
discharge examination in August 1973, the veteran denied 
cramps in his legs.  The musculoskeletal and neurological 
examinations were normal and the veteran was determined to be 
qualified for discharge.  The veteran was subsequently noted 
to be qualified for discharge in November 1973.

The veteran was seen by his private physician in June 1986 
with complaints of pain in his left flank and the mid-back, 
radiating anteriorly in the upper abdomen into his chest and 
down his lower abdomen and legs.  He related that the area 
also felt numb.  A subsequent June 1986 note question whether 
the symptoms were related to alcoholic neuropathy or possibly 
some other neurological problem.  In February 1987 the 
veteran was informed by his neurologist that testing and a 
review of his history suggested that he had a mild form of 
MS.

An April 1988 disability determination from the Social 
Security Administration shows that the veteran was found to 
be disabled due to MS.

A June 1988 letter from D.M.P., M.D. indicates that the 
veteran had his first attack of MS in the summer of 1986 at 
age 35.  

A January 1998 treatment note from R.S.W., M.D. notes that 
the veteran had been diagnosed with MS 12 years previously.  
In a July 2002 letter, Dr. W. indicated that the veteran had 
been under his care for relapsing progressive MS for nearly 
10 years.  He indicated that the veteran's first symptoms of 
MS were in the late 1970s or early 1980s, and that a 
diagnosis was formally established in 1986.

VA treatment records dating to September 1997 show that the 
veteran was followed for MS.  A February 1999 treatment 
record indicates that the veteran had a 12-year history of 
MS.

In an April 2005 letter, Dr. W. stated that the veteran's MS 
was formally diagnosed in 1986, but that his first symptoms 
were in 1972 at age 20.  He opined that it was medically more 
likely than not that the veteran was in the early stages of 
MS when he was on active duty.

In a March 2006 letter, Dr. W. indicated that he had no 
corroboratory evidence that the veteran had MS or early 
symptoms of MS as early as the late 1970s or early 1980s.  He 
stated that the only evidence was the report by the veteran.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
MS is not warranted.  In this regard the Board notes that the 
evidence establishes post-service onset of MS, beyond the 
seven year presumptive period allowed by law.  VA and private 
records demonstrate that onset was in 1986, more than 12 
years after the veteran's discharge from service in 1973.  

The Board acknowledges that Dr. W., in letters dated in July 
2002 and April 2005, stated that the veteran's MS had it's 
origins in the 1970s.  However, as noted above, he stated in 
a March 2006 letter that he had no corroboratory evidence 
that the veteran had MS or its early symptoms as early as the 
1970s or 1980s.  Rather, he noted that he had made such 
statements based upon the veteran's reports.  In this case, 
the veteran's assertions of symptoms during service and in 
the years after service are unsupported by contemporaneous 
records, are in conflict with post-service treatment records, 
and are not reliable.  

As noted previously, the first records evidencing 
neurological symptoms indicative of MS date to 1986.  At that 
time, the veteran had reported that his symptoms had just 
come on.  This tends to establish a remote onset rather than 
an in-service onset.  The Board also finds that the veteran's 
initial report for treatment purposes in 1986 is viewed as 
far more reliable, as it is expected that the veteran would 
be seeking proper medical treatment.  Also, in an April 1988, 
the veteran's treating physician noted that the veteran had 
had one suspicious clue in 1986.  Again, this more reliable 
evidence, contemporaneous with the events, is viewed as 
probative and tends to establish a remote post-service onset.  
The veteran's recent report of in-service manifestations are 
unconfirmed, refuted by the normal findings at separation and 
his specific denial of pertinent medical history at time of 
separation.  His more recent statements are not credible.  
Thus, the Board finds that Dr. W.'s April 2005 opinion 
regarding the onset of the veteran's MS is based on 
inaccurate factual premises, and a medical opinion based on 
an inaccurate factual premise has little probative value.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  
  
The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's MS.  The 
evidence of a link between this disability and service is 
limited to the veteran's assertions and a discredited medical 
opinion based upon unreliable information.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


